Enhancing the quality of life of older people (debate)
The next item is the report by Neena Gill, on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council on the participation by the Community in a research and development programme aimed at enhancing the quality of life of older people through the use of new Information and Communication Technologies (ICT), undertaken by several Member States - C6-0178/2007 -.
Member of the Commission. - Mr President, I am very pleased and happy to replace my fellow Commissioner, Ms Viviane Reding, in introducing such a very important and very good subject.
The ageing of the population throughout Europe obviously poses significant challenges to our society and economy. Today, for every retired person there are still five people who pay taxes. By 2025 this will drop to three-to-one, and by 2050 to only two-to-one. The cost of care, especially care for the growing group of people over the age of 80, is rising rapidly. We are rightly concerned about ensuring a good quality of life as well as the financial sustainability of health and social care for the elderly.
At the same time, I stress that an ageing population is also a great opportunity and a promising market for new products and new services for healthy ageing and independent living. We are all convinced that we can and should mobilise information and communication technologies for ageing well in Europe. The 'Ambient assisted living' joint programme will help to tackle these challenges and exploit the opportunities. It is also an innovative cooperation of Member States in market-oriented research and development that merits European support.
The compromise amendments that you suggested have certainly helped to strengthen the European dimension of the initiative by clarifying the scope as well as the roles and commitments of the Member States. This will be helpful in ensuring the success of this important European endeavour for the benefit of us all.
rapporteur. - Mr President, improving the quality of life of Europe's growing elderly population, as we have heard, is one of the biggest challenges facing us in Europe.
The make-up of our society is changing, and we need to adapt, to ensure quality of life and independent living for the elderly, who are otherwise at risk of exclusion.
What we need to ensure is that this new society is an inclusive one. We need to guarantee that the growing number of elderly people are fully able to participate in society because, between 2010 and 2030, the number of EU citizens aged between 65 and 80 will rise by 40%.
This ageing population will have severe implications for a number of policy areas: social, employment, housing, education, training, health care and social support. Therefore we need a comprehensive, not a fragmented approach to ageing.
This report results from initiatives by Member States under Article 169, which is co-funded by the Commission to the tune of EUR 150 million over five years. This will assist the European industry and research institutes in the development of new, cutting-edge ICT services, products and solutions to enhance the quality of life for the older persons.
Today, technologies have been developed that can help solve loss of memory, vision, hearing and mobility. Substantive work has already begun, but often there is neither awareness nor widespread use. So this initiative, I hope, will be of real use and help solve societal problems.
I am really pleased to say that I have seen, first-hand, in many places, especially in my region, the West Midlands, how a traditional house can be adapted with the use of assistive technologies which will enable a safer and accessible home environment.
I am also proud that my region has been at the cutting edge of assistive technologies - not just with a view to the elderly, but also technologies have been developed to help people with disabilities.
So, AAL should prove to be a real boost to this sort of activity in three domains. Firstly, EU research will be centrally coordinated, will enable the development of feasible products, and will introduce these into the marketplace.
Our aim should be to become the pole of excellence in this field, and there should be exchange of knowledge and best practice across Europe.
This is only achievable if we have real commitment from the participating countries. Therefore, I am pleased that the Council has agreed to EUR 0.2 million as a minimum contribution for each participating country, along with a single common evaluation mechanism and eligibility criteria, in the hope that this will increase coordination, transparency and credibility of the programme.
Secondly, it will benefit EU industry, which has a tremendous potential in this area. So I call upon the AAL Association to develop effective business models for these ICT products and services, which are the key to lower prices and getting these products onto the market.
They also need to ensure that SMEs can participate and have fair access to research and funding opportunities. However, to be successful it is essential that the programme looks at developing EU-wide standards and interoperability in order to become a world leader in this field of assistive technologies. There is an urgent need to remove technical and regulatory barriers which hamper the development of this area. Let us not forget that the rest of the world, like the US, Japan and even China, are facing similar demographic challenges. Therefore, it is up to us to develop a global competitive edge.
AAL is not just about improving independent living but can also contribute to achieving the goals of the Lisbon Strategy. But, to do this, we need joined-up thinking and joined-up action with other programmes - on job creation and on economic growth - in this sector.
Thirdly, whilst the technology can improve the quality of life for the elderly, this only holds if a few major issues are addressed: making prices affordable so they are accessible to all, user-friendliness of the new technology (and making sure the elderly and their carers have the training to understand it), and, because we may be living in an information society, but it is not yet an inclusive society - a large proportion of the elderly do face exclusion. Therefore we need to make the internet more accessible and make training available, and allow elderly people both to stay socially connected and to perform their daily activities which can be facilitated, such as shopping, paying bills, making appointments. But the availability of this should not be due to a geographical divide in Europe. I do not want to see a two-speed Europe in relation to Europe's demographic challenge.
This is only a start. We have a lot more to do, and I hope this programme will set a precedent for further activities and initiatives from the Commission and the Council.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (PL) Mr President, the ageing of Europe's population represents a challenge for the whole of European society. Average life expectancy is currently 80 years, and a 40% increase in people of retirement age is expected by 2030.
The European Union should adopt a wide-ranging approach to this challenge, because demographic tendencies affect many areas of politics, including employment, housing, education, social assistance and health care. The overall aim of the research and development programme in question is to improve the quality of life of older people and to strengthen Europe's industrial base. It is intended to achieve this by implementing ICT, which will help older persons to improve their quality of life, continue to enjoy good health and remain active at work and in society.
The skills and experience acquired by older persons represent a major asset, especially in a knowledge-based society. It is also important to emphasise that an ageing society contains a higher percentage of women than men due to the longer life expectancy of the former. The gender element must therefore be taken into account when devising and evaluating the programme. Finally, I should like to thank Mrs Gill, the rapporteur, for a very well prepared report.
on behalf of the PPE-DE Group. - (NL) It is good that for once today we are talking about the demographic change in Europe in a different way, not as something that only costs money and that produces people who then need to be cared for; it so happens that it also presents a very important opportunity. I myself will happily talk about the silver economy: if you look closely at the programme, you will see there a matter concerning the quality of life, so what is Europe's dilemma?
On the one hand, we have very good fundamental knowledge, but innovations in the market take too long. We have had Internet and broadband for a long time, and now people with limited mobility have proper access to services by means of the Internet too. That can change things and there is an opportunity here.
On the one hand, I am pleased that in the Seventh Framework Programme half a billion euro has been set aside for basic research, and indeed the European Community will recover that half billion on the part of the Member States and businesses. It is good that this knowledge is being rolled out as it provides a bridge to the market.
As Mrs Gill has already said, it is very important that we here in Europe turn the distorted, fragmented market around and introduce better standards to increase inclusion. In America or China, for example, this problem does not exist. We have very different financial systems. Therefore, it is necessary to introduce both the technology and consultation with partners at national level. For this reason it would be good to unite the Member States and always involve three countries in each project. This is sometimes difficult but I think that it is necessary in order to use the knowledge quickly.
Some points in the programme need to be assessed and I am very curious about the technologies that exist, and whether the ICT applications can be used effectively. I believe and I hope that the users will play a large role in this programme; I thank the rapporteur for the enormous effort she has put into this issue and in particular for the content of her report.
on behalf of the PSE group. - (RO) Thanks to a lack of policies to promote an increase in the birth rate and certain facilities for child raising and care, that part of the population aged over 65 years will increase from 20% to 28% by 2025.
Senior citizens have special needs and society must undergo a change in order to satisfy such needs. We are in need of adapted housing, development of healthcare and attendance services for the elderly. In this context, the ICT's role is increasingly important. Digital television, mobile phones, computers and even internet are already used by some of the elderly. Many senior citizens communicate with their children in foreign countries by means of the internet and webcams, irrespective of whether they are in rural or in urban areas.
However, the number of European citizens aged over 65 that use the internet is only 10%. Please note that more than 21% of European citizens aged over 50 have serious hearing, visual or dexterity disabilities which make it difficult for them to use standard ICT equipment.
In June 2007 the Commission appealed to the Member States and to the field-related industry to support the implementation of the action plan "Integration of the elderly into the Information Society”. In this context, the programme on assistance for autonomy at home, to be developed within the 7th Framework Research Programme, will have a budget of 150 million Euro from the community budget and the Member States will spend at least 150 million Euro in the period 2008-2013, meaning the participating Member States, obviously.
The goals of this programme are: promotion of the development of innovating products, services and systems based on ICT for the elderly, creation of a critical mass of research, specific development and innovation at European level in the field of technologies and services for the elderly in the Information Society, improvement of the conditions on research result utilisation by undertakings.
Any Member State can take part in this programme. Within two years from the start of the programme, the Commission will draft an intermediary report and in 2013 it will draft a final assessment thereof. I believe that the elderly deserve a chance, we have this duty! Congratulations to the rapporteur.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, I had a visitors' group here again today. It will be a familiar situation to many of my colleagues. We have visitors' groups, some large, some small, and the largest groups are from the silver generation. That was the case with the group today. There were 60 people, extremely interested, really engaged, very active, and this is increasingly the case. This is surely the challenge for Europe.
Demographic change is often depicted as a threat. The figures speak for themselves. Between 2010 and 2030 the number of EU citizens aged between 65 and 80 is expected to rise by 40%. However, like Mr van Nistelrooij, I do not see this as a threat. I think it is a major opportunity for Europeans to show that we are the region of the world that is most committed to a high quality of life at every stage in people's lives and for every age group. We need to show more concern for the elderly, and we must ensure that we do so as the people of Europe, the region of the world that protects life.
I would like to congratulate the Commission on this proposal. This Ambient Assisted Living (AAL) programme links this major trend, namely demographic change - which is more pronounced in Europe than in other regions - with our strengths in research and innovation. We are strongly committed to ICT technologies and AAL brings these two trends together.
It is quite clear, ladies and gentlemen, that we have no direct competence, as the European Union, for standards relating to older people, building of houses, etc. However, using these pilot programmes, we can promote best practice and we can bring together what is already being done best by some Member States and give it a European seal of quality so that it genuinely serves as a model for others. Ladies and gentlemen, with this programme the Commission is helping to close the so-called digital divide between generations within our society.
I would like to thank Neena Gill, the rapporteur, for having conveyed this message extremely clearly, much more than other rapporteurs, I must say. I would like to express my sincere thanks to her. She also defended Parliament's position very courageously in the trialogue and ensured that our arguments were conveyed effectively. There is no need for us to hide ourselves away. As a representative of this House, let me say that we wish the AAL programme the greatest success. Our very good wishes go with it.
on behalf of the UEN Group. - (LV) Thank you, Mr President. Demographic, economic and social factors in Europe demand solutions that will turn the professional and cultural experience of older people to good account, ensuring that their living conditions are of as high a quality as possible and minimising the expenditure arising from this demographic trend.
The programme put forward by the Commission is a response to the need and, in parts, also to the quest for ways to advance technological progress in this sector. In fact, the digital divide - namely, barriers to the use of information and communication technologies, at times even very trivial ones - excludes a significant section of the older population from an active socio-economic life and restricts their opportunities to use the new technology services and assistance provided.
While I support the Commission proposal in every respect, it has to be acknowledged that new development of information and communication technologies in segments where there is commercial demand is taking place at intoxicating speeds. Similarly, while also agreeing with the Commission's argument that the purchasing power of older people is increasing, we must, however, acknowledge that significant differences remain in income levels between Member States. Significant regional differences also remain in the opportunities available to those in the older age group to use information and communication technologies within different countries.
I would like to stress that the achievements of the Commission's proposals will consist not only in the existence of the technologies themselves, but also in opportunities to access them and opportunities and incentives for older people to learn, in those parts of Europe where this is of particular importance in reducing disparities in income levels and regional disparities. The most difficult task, however, will be to overcome the digital divide in information content. On this point, where the digital divide between small and large nations and between small and large economies remains, overcoming it between generations is the most economically difficult task.
Mr President, although the Ministerial Declaration on e-inclusion, which served as a basis for the document under discussion today, was adopted in 2006 in Latvia's capital, Riga, Latvia has not joined the programme. In this connection I have a question, which the rapporteur also referred to, concerning the extent to which it is in the interests of the states involved in the programme for other Member States to be covered by the funding of the Seventh Framework Programme, when this funding remains unchanged.
on behalf of the IND/DEM Group. - Mr President, it is a funny old world. On the one hand, in a health report we are trying to figure out how to prise our children from the computers and make them go outside and run around to play and, on the other hand, we are trying to coax our elderly to sit at the computer and use it.
But, seriously, computers have a great deal to offer elderly people, especially for rural dwellers or those whose health tends to isolate them. But, for old people to be able to join the IT community, technology must be first of all easy to use, affordable, accessible to all and low maintenance. With an increasing number of old people in Europe, developing elderly-friendly technologies can improve their quality of life and help them to live independently for longer. Developing computers for the elderly is certainly a great business idea. While they may lack some technical skills, they have plenty of time to use computers and a desire to keep in touch with others. They are a market waiting to happen.
(BG) Dear colleagues, My country Bulgaria is regrettably among the leading nations in terms of the ageing of the population in Europe.
After the end of the cold war, young people from my country, enticed by the promises of good life in the West, rushed in crowds to do dish-washing and only their old parents stayed back home. Your idea to increase the lifespan of senior citizens is great. Who would be against it?
But before you think of using new information and communication technologies, I implore you to grasp the fact that Bulgarian pensioners live on pensions equal to EUR 50 a month. This is what the social government of the Bulgarian Socialist Party allocates for them. This is a fact of life.
I address the representatives of PES in this hall: ladies and gentlemen internationalists, are you aware of what EUR 50 a month mean to a pensioner who has worked honestly all his or her life? Are you aware of the fact that these EUR 50 are meant to make you survive and buy food at prices commensurate to the European ones? Are you aware of the fact that Bulgarian pensioners switch off their telephones because they cannot afford to pay the predatory prices of the Bulgarian Telecommunications Company that has been privatized criminally?
It is a mockery to suggest ways to improve information services to these people. Think of how to enhance their financial independence first. For most pensioners in Bulgaria are not of gypsy origin and therefore they do not rely on free lunch.
(NL) It is a good programme but I nevertheless have a few objections.
The first relates to the budget, of course: 150 million euro is nowhere near enough - and this has already been stated here - for a sector that you yourself said is going to become one of the booming sectors of the future. The speedy implementation of these tools is crucial for the wellbeing of the elderly, but is also crucial for the national economy, for the national budget, and it has great economic prospects. Mr van Nistelrooij has already said the same: hence the call for this investment and incentives on Europe's part to expand it considerably over the coming years, possibly even by the mid-year budget evaluation.
My second comment - and I completely agree with the rapporteur's observations - is that there must be no dichotomy, no divide, as Mr Chatzimarkakis has already said, between elderly people who have been trained and are able to use these new technologies, and others for whom this has not been possible and who simply do not have the resources to install them at home. This would very much contradict the main goal of the programme, which is to enable as many old people as possible to continue living at home for as long as possible. That is much cheaper than sending them to hospital or to nursing homes, and of course it is also best for their wellbeing. At the end of the day, that is what this is all about.
Finally, it is crucial that all these innovative tools continue to be affordable for all old people, regardless of their financial situation.
- (LT) I welcome the Commission's initiative and appreciate Mrs Gill's report, which will undoubtedly be very beneficial considering the issues affecting older people. Europe's growing elderly population poses problems and significant challenges. Today, new assisting technologies have been developed that can ensure good quality of life for the elderly and enable them, depending on their wishes and abilities, to take an active part in life. EU Member States should therefore prepare themselves for the imminent revolution in providing societal and assistive services.
Producers of modern information and communication technologies have noticed an increased demand for their products. New assistive technologies can help solve vision, hearing, mobility and other problems, enabling older people to continue to feel - and indeed be - useful to society. The fact that EU Member States plan by 2013 to invest more than EUR 1 billion in the development of new technologies addressing the needs of the elderly is laudable.
ICT can and will no doubt enhance quality of life and self-respect among the elderly. However, a question arises: will this benefit everyone, or just a handful of 'chosen' ones?
I do appreciate the rapporteur's concern regarding the possibility that only a small number of older people, who already happen to be enjoying a high quality of life, will benefit from ICT innovations. Some EU countries boast of six-star, hotel-style residences for the elderly. Not far from these, however, one can see poverty-ridden old people's homes, the inhabitants of which struggle to survive. No innovations, assistive technologies or any modern equipment have ever been accessible to people in the latter institutions. This situation must change without delay.
I welcome the view expressed in the report that ICT products for the elderly should be affordable and user-friendly. The EU is a leader in many areas. To lead in the area discussed is both necessary and honourable.
- (LT) Today, every fifth EU citizen is over 60, with a life expectancy of more than 80 years. However, the quality of life of Europe's growing elderly population is not sufficiently high. For example, every fourth older person in my country, Lithuania, describes their state of health as poor, with the rate of participation in society being just 57%. Enhancing the quality of life of the aging population should be one of the European Union's priorities.
The Commission's initiative to mobilise information and communication technologies is a very important step towards helping to solve the problems of loss of memory, vision, hearing and mobility in the elderly. Nevertheless, the Commission has failed to fully address the issue of fair access to information and communication technologies.
One of the major issues connected with fair access to information and communication technologies is making them affordable. Older people's main income is their pension, which is low, especially in the new accession states. It is of great importance that products based on new information and communication technologies are affordable to all EU citizens.
Another major element of accessibility is the user-friendliness of new technologies. Just 18% of the EU population aged 65-74 use the Internet, compared with 60% overall. We must therefore ensure that products based on new information and communication technologies are user-friendly.
(PL) Mr President, the phenomenon of an ageing society in European countries is a fact and represents a fundamental challenge for society. We should bear demographic tendencies in mind in relation to actions at European level, and consider the social and economic implications of the former. The number of persons aged between 65 and 80 will rise by 40% during the years 2010-2030.
Priority should be given to providing a dignified life and all possible comforts to those persons, together with access to all essential services. Ageing of the population does of course put pressure on the provision of health services and social care within the scope of financial possibilities, and also on the availability of health service and social care staff. In the context of the situation under discussion, I would draw attention to the dangerous phenomenon of marginalisation and isolation of the elderly.
The attempts to do away with sick and elderly people by way of legal euthanasia represent a very serious danger to contemporary Europe. I am distressed by the fact that despite being involved in protecting fundamental human rights, the European Union and its Parliament have remained silent on the matter.
(SL) There is nothing more destructive and humiliating than a feeling of exclusion, insignificance and impotence. That is why I support the European Commission's proposal for the Community to take part in the joint programme to help and include older people and improve their quality of life using information and communication technologies.
That is an additional piece in the mosaic of the Lisbon Strategy for building an information-based, digitally literate and economically more competitive Europe. In order really to improve the inclusion and literacy of older people, activities must be appropriately adapted and really accessible to them. These activities must be understandable, simple to use and learn, and affordable. They must capture the ageing population and people with disabilities in towns and in the country; otherwise there is a danger that the final result will be exclusion instead of inclusion.
With the widespread use of information and communication technologies, the older generation will also ultimately benefit from the innovations of modern times. Their quality life will improve because they will be more independent, mobile, active and included in society and economic life.
Adapted equipment, aids and numerous modern electronic systems make it possible to manage living space. At the same time they allow it to be controlled, ensuring that users have greater security and feel better about their lives. Such equipment allows people with disabilities and older people to communicate with the outside world and to enjoy remote care, work and entertainment.
We all want to reach a ripe old age, but not to be lonely and at the margins of society. That is why we are thinking of our future now and are taking new steps towards it.
(RO) According to statistical data, the number of senior citizens in Europe will increase by 40% between 2010 and 2030. This phenomenon raises challenges, but also opportunities for public policies and the European future. A truly prosperous and competitive Europe should find the correct response to such challenges and to full use of the potential of the new demographic trends.
Elderly European citizens must benefit from quality services and conditions, and the experience accumulated by them should be used in the ongoing development of society. As the European Union intends to become an information-based economy and society, information technologies represent an innovative answer to this situation and the involvement of the European community in the relevant programmes is more than necessary.
I would like to point out two important aspects related to the use of new technologies to improve the standard of living of the elderly. First of all, European citizens should be trained and informed about the new technological possibilities offered. The elderly, especially in the new Member States, are not at all or partially familiar with this field and the losses resulting for society as a whole are plain to see. Consequently, the success of the decision discussed today largely depends on the European potential to mobilise in terms of the education of and provision of information to these persons. Secondly, special attention should be paid to women, as they account for a higher age bracket than men due to the increased life expectation. This aspect must be taken into account in the scientific research on the ageing process, as well as in the concrete implementation of public policies.
Finally, I want to reiterate the importance of focusing on the situation in the new Member States, in which the elderly are in a less favourable situation. The lower standard of living, but also lack of knowledge in using the new technologies, transforms this category in a priority target for future efforts at European level.
(SK) The 'Forum to Help the Aged', the 'Senior Citizens' Parliament' and the magazine 'Forum for Senior Citizens' published in Slovakia with the support of the Commission are activities with which I had the opportunity to acquaint myself at meetings with senior citizens since this is how my calendar year traditionally begins. These activities have convinced me that old people want to be active and are very quick to learn. Mobile phones for example are not the great unknown for them any more. They have become their important companions instead.
Unfortunately very few resources are dedicated to the computer literacy of senior citizens and that is why I welcome the report by Mrs Neena Gill, which sets out an important message of the European Parliament as regards enhancing the quality of life of elderly or disabled people.
The use of new Information and Communication Technologies can be an effective instrument in ensuring that this category of European citizens, who are a source of wisdom, experience, traditions and skills will not be banished from society. It is important, however, to provide equal access to Information and Communication Technologies for all old people in the European Union.
(CS) Mr President, I welcome the initiative of the 13 Member States that have developed a assisted living joint research programme for older citizens so that their generation can also make full use of information technologies. There is no doubt that this will make communication easier for them and will allow them to stay in work for longer. Therefore, I give my full support to the efforts to make the Ambient Assisted Living programme part of our decision tomorrow, to make it a joint programme of the European Union. I believe that by doing so we will be able to double the funds, to a total of EUR 600 million. In my opinion, our request for 20% cofinancing from domestic sources gives the Member States enough motivation to address these tasks. We should give the green light to this programme, which will allow for the effective development of innovative products and specific services, using Information and Communication Technologies as a tool to ensure that one's old age is dignified. The programme also presents an opportunity for small and medium-sized enterprises and fully complies with the Lisbon Strategy objectives and our values.
(PL) Mr President, we should welcome the proposed participation by the Union in a joint research and development programme aimed at enhancing the quality of life of older persons.
New types of ICT can make life easier for persons of an advanced age, and help them to remain active at work and in their private lives. We should bear in mind that the number of elderly persons is increasing as a consequence of better living conditions.
In developing the detailed operating principles for this programme, we should bear in mind, however, that the assets and living conditions of older persons vary across the Member States. There are significant differences in the standard of living. Consequently, there are different needs in terms of services and different levels of preparation for active life, especially in the case of people in rural areas. New technologies, new opportunities for Internet working, and using new technology to one's advantage can help older people to stay in the labour market. All this can also enable people to grow old comfortably. The problem is particularly significant in relation to the ageing of the population of Europe.
(RO) The exclusion of senior citizens from the advantages of information technologies is problematic, especially as the number of those members of the European population between 65 and 80 years of age will soon reach 40%.
Thus, the joint research and development programme that the European Union will join, is welcomed in the context of improving the life of these people. However, I would like to point out the fact that Community financial involvement in this project is limited. The Community contribution amounts to a maximum of 150 million euro, given that it comes from the budget for the research and development framework programme with a total of more than 50 billion euro. Furthermore, the Community contribution cannot exceed 50% of the public funds used in the project, an atypically low percentage for such an important project.
Apart from the concrete advantages offered to the elderly by the IT solutions identified by this programme, the participation of the Union in the project is a good opportunity to contribute to the Europeans' quality of life and, for this reason, the Community financial contribution should go beyond the national amounts of money allotted to this type of research.
Member of the Commission. - Mr President, speaking on behalf of Ms Viviane Reding, I would like to express appreciation for the very constructive approach taken by the European Parliament and in particular the rapporteur Ms Gill during the negotiation process on the 'Ambient assisted living' (AAL) proposal. I am not responsible for this portfolio and for me the debate was certainly not only interesting but very educational. I assure you that I will convey not only the congratulations but also the concerns and the proposals to my colleague Viviane Reding.
I understood that one of the key issues is the use of ICT by the silver generation and I do agree with that. It certainly requires both knowledge and financial resources. Training for the elderly, particularly those who live in rural areas, is certainly important but it is properly addressed by the 'Ageing well' action programme. Affordability is another important issue and AAL will address that. As far as other countries who would like to join are concerned, it is certainly possible and it was for that reason that you proposed a relatively low threshold.
In conclusion, I would like to emphasise that the Commission welcomes and supports the compromise amendments proposed by the rapporteur, which will allow an agreement to be reached at first reading. Thanks to your commitment, it will be possible to launch this important initiative during the spring. Your continued support will also be essential during the implementation of the initiative. I would like to stress that taking up this challenge is not only a moral obligation but also an economic opportunity, a view expressed by many of the speakers. It is for the future well-being of our elderly citizens and also for our future competitiveness.
rapporteur. - Mr President, I should like to thank all the colleagues for their comments and contributions.
I was asked by Mr Krasts whether I was happy for other countries also to participate in the initiative. The intention is that this programme is open to as many members as possible and it can even go beyond the EU Member States - as it does already.
The issue is about funding and many have raised this. The problem is that the funding appears to be capped at EUR 150 million. What we need to look at is either how that could be reviewed in future, if there is a lot of interest in this programme, or whether it could be addressed through other initiatives under the Framework 7 programmes.
I have heard it said today that, along with climate change, ageing is one of the biggest challenges of the 21st century. It is important that the Commission continue to address this, not just through individual programmes such as this, which are very important, but across other areas and - as I would like to reiterate - that it should have joined-up thinking in this.
I think the Commission also needs to be vigilant because some Member States, it is quite clear, are very far ahead while others are not. There is an urgency to ensure that there is no huge disparity between Member States after this programme is completed.
I would like to take a couple of key points that colleagues have mentioned, especially my two shadow rapporteurs. Mr van Nistelrooij made the point that it takes too long for products to reach the market and, if we are really going to make a difference with this programme, it is essential that this particular issue is addressed. And, as Mr Chatzimarkakis said: we come across as the part of the world that is most committed to quality of life, whatever a person's age. I think it is important that our words are actually backed by action.
I would also like to thank Ms Geringer de Oedenberg, the draftswoman of the Committee on Women's Rights and Gender Equality, and all the other people from the secretariat, the PSE Group secretariat and my office for their contributions, and the Commission and Council, both the Portuguese and Slovenian Presidencies.
(Applause)
The debate is closed.
The vote will take place on Thursday, 13 March 2008.